555 F.2d 1348
16 Fair Empl.Prac.Cas.  998
Hubert MORELOCK et al., Plaintiffs-Appellants,v.The NCR CORPORATION, Defendant-Appellee.
Nos. 75-2220, 75-2282.
United States Court of Appeals,Sixth Circuit.
May 17, 1977.

1
Before WEICK and ENGEL, Circuit Judges, and LAMBROS,* District judge.

ORDER

2
This cause is before the Court on Appellants' petition for rehearing and suggestion for rehearing en banc.  The Secretary of Labor has joined in this petition as amicus curiae.


3
No judge of this Court having requested a vote on the suggestion that the petition be considered en banc, and this Court having considered said petition and finding the case at bar, 546 F.2d 682, to be in accord with the recent cases of Rogers v. Exxon Research and Engineering Co., 550 F.2d 834 (3rd Cir. 1977) and Pons v. Lorillard, 549 F.2d 950 (4th Cir. 1977),1


4
IT IS ORDERED that the petition be, and is, hereby denied.



*
 The Honorable Thomas D. Lambros, Judge, United States District Court for the Northern District of Ohio, sitting by designation


1
 Compare Morelock v. NCR Corp., 6 Cir., 546 F.2d 682, 689 nn. 16, 17 with Rogers v. Exxon Research and Engineering Co., supra at 839 and Pons v. Lorillard, supra at 951 n.3